t c summary opinion united_states tax_court richard bradley petitioner v commissioner of internal revenue respondent docket no 5285-04s filed date richard bradley pro_se anthony j kim for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 after concession sec_1 by the parties the issues for decision are whether petitioner must include in gross_income early distributions of dollar_figure and dollar_figure from separate retirement plans whether a loan petitioner received from a retirement_plan is taxable as a distribution to the extent of dollar_figure and to the extent there were early distributions as described above whether the distributions are subject_to the 10-percent additional tax under sec_72 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in san leandro california in and petitioner was employed by circle international group inc cig as a building manager and engineer during and petitioner was a participant in a cig-sponsored sec_401 retirement_plan and he maintained petitioner concedes that he received taxable unemployment_compensation of dollar_figure in tax_year respondent concedes that petitioner is not liable for a dollar_figure accuracy-related_penalty under sec_6662 a sec_401 account with cig during both years the cig plan was administered by merrill lynch trust co fsb merrill lynch in date petitioner borrowed dollar_figure against his sec_401 account petitioner’s earnings statement for reflects that petitioner repaid dollar_figure on a sec_401 plan_loan the record is unclear as to whether the loan payments were credited to the loan he received in date or to a loan he received in a prior year or whether the payments were applied to more than one loan further to the extent there was a loan in the terms of the loan and the record of repayments are not made part of the record in cig was acquired by eagle global logistics eagle petitioner was employed by eagle after the merger and remained an employee with the company for several months in eagle offered a retirement_plan to its employees and petitioner maintained a retirement account during his employment the eagle retirement_plan was administered by ing life_insurance and annuity co ing in petitioner received a distribution of dollar_figure from a cig-sponsored retirement_plan a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc issued to petitioner by merrill lynch reflected the number as the distribution code indicating that petitioner received an early distribution subject_to a 10-percent additional tax petitioner received a second distribution in of dollar_figure from the eagle retirement_plan ing issued to petitioner a check for dollar_figure representing the net_proceeds of the dollar_figure distribution ing withheld dollar_figure and dollar_figure from the distribution for federal and state taxes respectively a form 1099-r issued by ing reflected the number as the distribution code indicating that petitioner received an early distribution subject_to a 10-percent additional tax respondent determined that petitioner received a third distribution in of dollar_figure from a cig-sponsored retirement_plan a form 1099-r issued to petitioner by merrill lynch reflected the letter l as the distribution code indicating that petitioner received a loan which was treated as a distribution subject_to a 10-percent additional tax in date petitioner suffered physical injuries due to a cerebral brain hemorrhage resulting in partial memory loss petitioner had not yet attained years of age at the time of the distributions in the internal_revenue_service irs provided assistance with the preparation of petitioner’s return petitioner provided the irs with the appropriate form_w-2 wage and tax statement and at least some of the forms 1099-r petitioner timely filed the return on line 16a petitioner entered dollar_figure which is apparently the sum of the dollar_figure and dollar_figure distributions he reported dollar_figure on line 16b as income while it appears that the dollar_figure represents the sum of the dollar_figure loan distribution and dollar_figure of the dollar_figure distribution the total of those two amounts is dollar_figure the record does not explain this apparently erroneous computation however petitioner does not dispute receipt of either distribution petitioner did not report the dollar_figure distribution on the return respondent however received an information_return from ing indicating a dollar_figure distribution to petitioner from the eagle retirement_plan on date respondent issued a notice_of_deficiency petitioner timely filed a petition on date the primary_adjustment in dispute as set forth in the notice_of_deficiency is the increase in pension and annuity income as follows return proposed change to income shown on proposed changes return by irs pension annuity dollar_figure 1dollar_figure dollar_figure the adjustment includes two distributions from merrill lynch and one distribution from ing amount rounded to the nearest dollar petitioner asserts that the irs’s failure to include the entire dollar_figure distribution in gross_income on the return increased his tax_liability he further argues that he should not be responsible for the deficiency because of economic hardship petitioner makes no argument regarding the dollar_figure distribution from ing other than asserting that he does not remember receiving it as to the dollar_figure distribution petitioner does not deny that he received a loan from a sec_401 plan or that the distribution may be includable in gross_income but argues that the loan balance reflected by merrill lynch is not correct respondent asserts that the proceeds from each distribution are includable in petitioner’s gross_income and that petitioner is subject_to the 10-percent additional tax as each distribution was premature and none of the exceptions under sec_72 applies i burden_of_proof discussion generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect see rule a 290_us_111 the burden may shift to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirements under sec_7491 to substantiate items maintain required records and fully cooperate with the commissioner’s reasonable requests sec_7491 petitioner has neither argued that sec_7491 is applicable to shift the burden_of_proof to respondent nor established that he complied with the requirements of sec_7491 therefore the burden_of_proof remains with petitioner ii distributions of dollar_figure and dollar_figure a general sec_408 provides that any amount_paid or distributed from a qualified_retirement_plan generally must be included in gross_income by the distributee in the manner provided under sec_72 a qualified_retirement_plan includes a sec_401 plan sec_401 k c petitioner’s cig-sponsored sec_401 plan is a qualified_retirement_plan b distribution of dollar_figure in petitioner received a form 1099-r from merrill lynch indicating a dollar_figure distribution from a cig-sponsored retirement_plan petitioner reported the distribution on line 16a of his return the income reported on line 16b should have included the entire dollar_figure petitioner contends that he should not be responsible for the difference between the amount reflected on the return as a distribution dollar_figure and the amount reported on the return as income dollar_figure a difference of dollar_figure because respondent’s agent made the error and because petitioner is suffering economic hardship essentially petitioner argues that the doctrine_of equitable_estoppel should apply against respondent equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 affd 673_f2d_784 5th cir it is well settled however that equitable_estoppel does not bar or prevent the commissioner from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 381_us_68 auto club of mich v commissioner 353_us_180 see also 312_f2d_311 9th cir affg in part and revg in part 32_tc_998 77_tc_428 an exception exists only in the rare case where a taxpayer can prove he or she would suffer an unconscionable injury because of that reliance 78_tc_989 affd 710_f2d_1400 9th cir moreover equitable_estoppel is applied against the government with utmost caution and restraint schuster v commissioner supra pincite the doctrine_of equitable_estoppel is not applicable unless the party relying on it establishes all of the following elements at a minimum a false representation or wrongful misleading silence by the party against whom estoppel is invoked an error in a statement of fact and not an opinion or statement of law ignorance of the facts adverse effects of acts or statements of the person against whom an estoppel is claimed and detriment suffered by the party claiming estoppel because of his or her adversary’s false representation or wrongful misleading silence 104_tc_13 affd 140_f3d_240 4th cir 67_tc_612 megibow v commissioner tcmemo_2004_41 see also 439_f2d_1365 2d cir the irs employee made a mistake of law by including only dollar_figure as the taxable_portion of the dollar_figure distribution instead of the entire distribution of dollar_figure equitable_estoppel does not bar respondent from correcting a mistake of law unless petitioner would suffer an unconscionable injury because of his reliance on respondent’s mistake under these circumstances it is not unconscionable to require petitioner to pay the tax due on income he has admitted receiving petitioner cannot claim an unconscionable injury petitioner also claims that economic hardship prevents him from paying the deficiency that argument does not affect the taxability of the distribution respondent’s determination that the dollar_figure distribution is includable in gross_income is sustained c distribution of dollar_figure petitioner received a form 1099-r from ing for tax_year indicating a dollar_figure distribution to petitioner from an eagle- sponsored retirement_plan petitioner received a net amount of dollar_figure at trial petitioner testified that he could not remember receiving a distribution from ing or depositing a check dated date for dollar_figure into his bank account respondent however received an information_return from ing reflecting petitioner’s name his social_security_number the plan name eagle usa air freight and the plan number the check in the amount of dollar_figure from ing was issued in petitioner’s name and deposited or cashed in a bank where petitioner has an account petitioner has not presented any evidence to indicate that he did not receive this distribution respondent’s determination that the dollar_figure distribution is includable in gross_income is sustained petitioner also fails to satisfy other elements of collateral_estoppel iii loan of dollar_figure a general sec_402 provides that distributions from qualified_plans are taxable to the distributee in the taxable_year in which the distribution occurs pursuant to the provisions of sec_72 sec_72 treats certain loans from a qualified_employer_plan to a participant or beneficiary as taxable_distributions see generally plotkin v commissioner tcmemo_2001_71 patrick v commissioner tcmemo_1998_30 affd per curiam without published opinion 181_f3d_103 6th cir prince v commissioner tcmemo_1997_324 estate of gray v commissioner tcmemo_1995_421 a qualified_employer_plan includes a plan described in sec_401 that includes a_trust exempt from tax under sec_501 petitioner’s sec_401 plan is a qualified_employer_plan see sec_72 sec_72 provides that if a participant or beneficiary receives directly or indirectly any amount as a loan from a qualified_employer_plan then that amount shall be treated as having been received by the individual as a distribution under the plan a loan from a qualified_employer_plan gives rise to a deemed_distribution that is taxable in the year in which the loan is received id b distribution of dollar_figure as indicated petitioner received a form 1099-r from merrill lynch for tax_year indicating a dollar_figure distribution from a cig-sponsored retirement_plan the designation code l indicated a loan from a retirement_plan petitioner does not argue that the payment is not a loan or that it should not be included on his return in gross_income petitioner argues that the balance of the loan as reflected in statements from merrill lynch is incorrect there is nothing in this record that would establish that the payment did not give rise to a deemed_distribution petitioner’s argument that the loan balance reflected by the employer or plan_administrator incorrectly states the balance due on the loan is not relevant to the issue of the taxability of the payment nor has petitioner established that he comes within any of the exceptions relating to deemed distributions see sec_72 respondent’s determination that the dollar_figure is includable in petitioner’s gross_income for is sustained iv additional 10-percent tax for early withdrawal sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to percent of the portion of the amount which is includable in gross_income the 10-percent additional tax does not apply to certain distributions to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of the employee’s disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age as dividends_paid with respect to corporate stock described in sec_404 to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order petitioner did not present evidence that he comes within any of the exceptions under sec_72 as to petitioner’s claim of economic hardship general financial or emotional hardship is not an exception from the sec_72 additional tax milner v commissioner tcmemo_2004_111 therefore respondent’s determination that petitioner is liable for the 10-percent additional tax on each distribution is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the penalty under sec_6662
